Citation Nr: 1411456	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to a disability rating in excess of 20 percent for right knee impairment with status-post cruciate ligament tear. 

3.  Entitlement to a disability rating in excess of 10 percent for left knee sprain. 

4.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right hip and thigh.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected right knee injury and medications prescribed therefor. 

6.  Entitlement to service connection for headaches, to include as secondary to the service-connected right knee injury. 

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Marine Corps (USMC) from June 1986 to November 1995. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

By a March 2007 rating action, the RO, in part, continued 20 and 10 percent disability ratings assigned to the service-connected right knee impairment with status-post cruciate ligament tear and left knee sprain, respectively.  The RO also denied service connection for hypertension and headaches, to include as secondary to the service-connected right knee disability.  The Veteran appealed the assignment of the 20 and 10 percent disability ratings assigned to the above-cited service-connected knee disabilities and the denials of service connection for hypertension and headaches to the Board. 

This appeal also stems from October 2007 and March 2009 rating actions issued by the above RO.  By these rating actions, the RO continued a 10 percent disability rating assigned to the service-connected right hip/thigh disability after Paragraph 30 benefits (temporary total evaluations based on periods of convalescence) expired on December 1,2006 (October 2007 rating action); denied TDIU benefits (October 2007 rating action); and, denied the claim for service connection for PTSD (March 2009 rating action).  The Veteran appealed these determinations to the Board. 

Also developed for appellate consideration was the issue of entitlement to an acquired psychiatric disability (originally claimed as an adjustment disorder).  By a July 2009 rating action, the RO granted service connection for a mood disorder; a 30 percent evaluation was assigned, effective March 16, 2006--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  

In addition, because service-connection for a mood disorder (previously claimed as an adjustment disorder and anxiety) associated with the service-connected right knee disability has been established, the Board's current appellate review will solely consider the issue of entitlement to service connection for PTSD.  

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at the Board's offices in Washington D. C.  A copy of the Board hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

In September 2013, the Veteran's representative submitted additional medical evidence (i.e., VA opinion) to the Board in support of the Veteran's claim for TDIU benefits, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in conjunction with this claim is not necessary.  38 C.F.R. § 20.1304 (2013).  August 2013 correspondence from the Veteran included copies of evidence that had been previously reviewed by the RO.  Consequently, a waiver of the RO's initial review of this evidence was not required.
 
The issues of entitlement to in excess of 20 percent for right knee impairment with status-post cruciate ligament tear; entitlement to a disability rating in excess of 10 percent for left knee sprain; and, entitlement to a disability rating in excess of 10 percent for arthritis of the right hip and thigh, and the Veteran's service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent and probative medical evidence demonstrates that the Veteran's service-connected right hip, right knee and low back, and mood disorder (other than PTSD), when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the award of TDIU benefits herein, any further discussion of VA duty to notify and assist in accordance with these regulations is not required. 

II. Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent in combination, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Age may not be considered a factor. 38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2013). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...." 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

III. Merits Analysis

The Veteran seeks entitlement to TDIU.  

The Veteran claims that he has been unable to maintain substantially gainful employment since June 2005.  The Veteran contends that he is unable to maintain employment, in part, due to his service-connected right and left knee and right hip and thigh disabilities.  Thus, because of his service-connected orthopedic and spine disabilities, he is unable to maintain his previous desk job because of an inability to stand or sit for prolonged periods of times.  (See T. at page (pg.) 11).  

The critical question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. Service connection is currently in effect for the following disabilities: (i) right knee disability, evaluated as 20 percent disabling; (ii) left knee disability, evaluated as 10 percent disabling; (iii) arthritis of the right hip and thigh, evaluated as 10 percent disabling; (iv) multilevel disc disease with foraminal narrowing, evaluated as 10 disabling; and, (v) adjustment/mood disorder, evaluated as 30 percent disabling; (vi) The Veteran's combined rating is 60 percent from December 1, 2006, to include consideration of the bilateral factor.  Although the Veteran does not have a single disorder currently rated as 60 percent disabling, his mood disorder is causally related to his service-connected orthopedic problems and thus, may be considered to be of common etiology.  Thus, the Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran's service-connected disability may be combined to meet an evaluation of at least 60 percent.  Therefore, he does meet the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2013).  Accordingly, the Board will now consider if the evidence establishes that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  

The Veteran provided a completed TDIU application in December 2008.  (See VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, dated and signed by the Veteran in December 2008).  The Veteran reported that he completed three (3) years of college; that he last worked full-time in June 2005 as an accountant clerk; and, became too disabled to work in April 2006.  He indicated that his service-connected right knee and right hip precluded him from securing or following any substantially gainful occupation.  The Veteran indicated that he did not expect to receive disability retirement benefits and that he had not left his last job because of his disability(ies).  The Veteran related that he had not tried to obtain employment since he had become too disabled to work.  

The Board acknowledges that the medical evidence indicates that the Veteran may have other medical conditions that affect employability.  VA treatment records show treatment for obesity, hyperlipidemia and hypertension.  However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. In other words, although the Veteran's nonservice-connected disabilities may have resulted in changes as to his employment, the question now is whether the severity of his service-connected disability would likely prevent him from gaining or maintaining substantially gainful employment.

There is evidence that is against and supportive of the claim. Evidence against the claims is an unfavorable April 2010 Social Security Administration (SSA) award letter to the Veteran.  SSA denied the Veteran's petition to receive disability benefits.  SSA determined that while the Veteran was unable to sustain the performance of any heavy strenuous physical exertion and medium exertion due to his degenerative disc of the right hip and status-post right hip arthroscopic surgery, status-post right knee injury with arthroscopic surgery and generalized anxiety disorder, he was capable of performing a wide range of light work activities.  (See April 2010 SSA decision).  

Evidence in support of the claim includes an August 2013 VA physician's opinion that the Veteran's right hip, right knee, low back, and acquired psychiatric disabilities (other than PTSD) rendered the Veteran unemployable.  (See August 2013 VA examiner's opinion).  The August 2013 VA physician's opinion is consistent with a July 2007 VA examiner's recitation of the Veteran's history that included a notation that he was unemployed secondary to back pain.  (See July 2007 VA orthopedic examination report).  The Board also notes that during a May 2010 VA examination, the VA examiner noted that it did not "appear" that the Veteran had lost his last job due to his back, but that he had indicated that certain kinds of labor had affected his ability to stand, sit, lift, and bend for prolonged periods of time.  (See May 2010 VA spine examination report).  During an August 2011 VA spine examination, the Veteran indicated that his back pain had increased and that it had affected his employment because he had difficulty standing or sitting for any length of time.  He also had difficulty with repetitive bending.  The Veteran's statements regarding the affect of his service-connected low back on his ability to work are supported by a March 2004 report, prepared by S. L., M. D., reflecting that he could return to work but was limited to stooping, bending, kneeling and squatting one (1) hour a day and was not to engage in any pulling, lifting or pushing more than 15 pounds due to his lumbar spine/strain.  February 2005 statements, prepared by the Veteran's previous co-worker, T. H., Sr. and manager, D. C., also relate that the Veteran had lost time from work, to include a temporary leave of absence from work because of his back because it had created a safety risk for him.  

In these situations where there is evidence is support of and against the claim, any reasonable doubt must be resolved in the Veteran's favor.  Therefore, the Board finds that the evidence establishes that the Veteran's service-connected right hip, right knee, low back, and acquired psychiatric disabilities (other than PTSD) disabilities are sufficiently severe as to preclude him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, and he is entitled to a TDIU.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board finds that it must remand the increased rating claims, claims for service connection for hypertension and headaches, to include as secondary to the service-connected right knee injury, to include medications prescribed therefor (hypertension) and claim for service connection for PTSD for additional substantive development as described in the directives outlined in the indented paragraphs below.

(i) Current VA examinations-Right and Left Knees and Right Thigh and Hip and Secondary Service Connection Opinions-Hypertension and Headaches

Concerning the claims for increased disability ratings in excess of 20 percent for service-connected right knee disability and 10 percent for service-connected left knee and right hip and thigh disabilities, the Veteran testified before the undersigned that these disabilities had increased in severity since VA had last previously examined him in 2011.  (See T. at pg.). (Parenthetically, the Board observes that the Veteran's spine was examined in June and August 2011.  VA last examined the Veteran's right knee and right hip in December 2008 and November 2009, respectively)).  Recently, when the Veteran testified before the undersigned in October 2011, he maintained that his service-connected right knee disorder had increased in severity, especially over the previous three (3) years. (T. at pages (pgs.) 4, 10)).  He testified that he experienced increased pain, limitation of motion, instability, and locking of the right knee. (T. at pgs. 4-6). 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, in light of the Veteran's assertions of increased right and left knee and right hip and thigh symptomatology since the last pertinent VA examinations since December 2008 and November 2009, respectively, the Board finds that a current VA orthopedic examination is necessary to evaluate the current severity of these disabilities.  

The Veteran has testified that his hypertension and headaches are secondary to his service-connected right knee disability, to include medications prescribe therefor (hypertension).  A VA examiner opined in March 2009 that because the Veteran's numerous orthopedic complaints arose after his diagnosis of hypertension, that it was less likely than not that his hypertension was related, in part, to his service-connected right and left knee conditions.  While the above-cited VA opinions addressed the causal component of the secondary service connection theory of the Veteran's hypertension claim, it did not address the possibility of whether the service-connected right knee disability, specifically medications prescribe therefor, had aggravated (permanently worsened) (italics added for emphasis) the Veteran's hypertension. 38 C.F.R. § 3. 310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, there is no medical evidence of record that discusses the etiological relationship between the Veteran's headaches and his service-connected right knee disability.  Therefore, the claims for service connection for hypertension and headaches disability must be remanded to obtain additional opinions as to whether the service-connected right knee disability (right knee impairment with status-post cruciate ligament tear) and medications prescribe therefor caused and/or aggravated (made permanently worse) any currently present hypertension and headache disability. 

(ii) PTSD claim

The Veteran seeks entitlement to PTSD.  He contends that he has PTSD as the result of the following two stressors that occurred during his assignment with Ammo Co. 1st Supply Battalion (Bn.), 1st FSSG, Camp Pendleton, California :  (i) having heard about the death of his service comrade, Corporal W.S., in July 1990; (ii) dealing with the death of his son, D. M., on March [redacted], 1990.  (See VA Form 21-0781, Statement In Support of Claim For Service Connection for PTSD, received by the RO in June 2008).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2013)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2013).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  As the Veteran's stressors are not related to a "fear of hostile military or terrorist activity," the recent regulatory change is not for application with respect to his appeal.  Thus, in order to substantiate the claim, a non-combat veteran, such as the appellant, must introduce credible corroborative evidence of his claimed in-service stressors.  However, his lay testimony alone is insufficient proof of a noncombat stressor.  Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).  VA clinicians have diagnosed the Veteran with PTSD.  (See January and February 2013 VA treatment reports uploaded to the Veteran's Virtual VA electronic claims file).  The Veteran has also provided a copy of his son's death certificate, reflecting that he died at Balboa Naval Hospital on March [redacted], 1990, a time when the Veteran was on active duty in the USMC.  Thus, while the stressor surrounding the death of Corporal W.S. has not yet been verified, the Veteran's stressor, as it relates to his son's death, has been verified.  In view of the foregoing, the RO/AMC shall schedule the Veteran for a VA PTSD examination for an opinion as to whether the Veteran's verified stressor of the death of his son during his period of military service in May 1990 is sufficient to result in a diagnosis of PTSD under Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

(iii) VA treatment records

During the Board hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his PTSD at the VA Community Based Outpatient Clinic (VACBOC) in Sumter, South Carolina.  (T. at pg. 26).  Specifically, he related that he had had an upcoming appointment in October [2013].  VA treatment records, dated through February 2013, have been uploaded to the Veteran's Virtual VA electronic claims file.  As treatment records, dated from February 2013 are absent and might contain evidence as to the etiology of the Veteran's diagnosed PTSD, they are constructively of record and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

(iv) Issuance of SSOC

In addition, in March 2009, additional VA treatment reports, dated from November 2009 to February 2013, were uploaded to the Veteran's Virtual VA electronic claims file.  The RO/AMC has not adjudicated this evidence in regard to the current increased evaluation and service connection issues on appeal in a Supplemental Statement of the Case (SSOC), and therefore a remand pursuant to 38 C.F.R. § 20.1304(c) is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right and left knee disabilities and right hip/thigh disability.  The claims files should be made available and reviewed by the examiner. 
   
The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of pain and limitation of motion of his right and left knees and right hip and thigh. 
   
The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination of the right and left knee and/or right hip and thigh, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion of the right knee, left knee, right thigh and right hip (flexion only) and abduction and adduction (right hip and thigh)) due to such factors. This includes instances when these symptoms "flare-up" or when either knee or right hip and/or thigh is used repeatedly over a period of time. This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 
   
The examiner must describe the nature and severity of any recurrent right and/or left knee subluxation or instability found to be present as slight, moderate or severe.  

With regards to the right hip, the examiner must describe whether there is any evidence of favorable ankylosis in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction.  

Concerning the Veteran's right thigh, the examiner must describe the presence of any limitation of abduction of right thigh motion lost beyond 10 degrees.
   
Finally, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected right knee impairment, with status-post cruciate ligament tear, to include medications prescribed therefor
caused or permanently worsened any currently present hypertension and/or headache disability.
   
If  aggravation of the Veteran's hypertension and/or headaches disability by the service-connected right knee disability or medications prescribe therefor, is/are found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current hypertension and/or headache disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected right knee disability and/or medications prescribed therefor.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 
   
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Thereafter, schedule the Veteran for a VA PTSD examination for an opinion as to whether any verified stressor, such as the death of the Veteran's son, D. M., in March 1990 at a military hospital is sufficient to result in a diagnosis of PTSD.  

The claims folders must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones, supra. 

3.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VACBOC in Sumter, South Carolina, dated from February 2013 to the present.  All efforts to obtain these records must be documented in the claims folders. 

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims of (i) entitlement to disability rating in excess of 20 percent for right knee impairment with status-post cruciate ligament tear; (ii) entitlement to a disability rating in excess of 10 percent for left knee sprain; (iii) entitlement to a disability rating in excess of 10 percent for arthritis of the right hip and thigh; (iv) entitlement to service connection for hypertension, to include as secondary to the service-connected right knee injury and medications prescribed therefor; (v) entitlement to service connection for headaches, to include as secondary to the service-connected right knee injury; and entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, the RO must issue a SSOC to the Veteran and his representative that addresses all evidence received since issuance of the December 2012 SSOC. 

Prior to recertifying the appeal to the Board, the RO must afford the Veteran's representative an opportunity to review the claims files and prepare a written argument. 
.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


